MEMORANDUM OPINION
NIX, Judge.
This is an appeal from the District Court of Pottowatomie County wherein the defendant was charged with Burglary Second Degree, After Former Conviction of a Felony. He was tried before a jury, found guilty and sentenced to 20 years in confinement. The defendant appeals to this Court asserting that it constituted error for the trial judge to permit the records of the Oklahoma State Penitentiary with picture attached showing a “four time loser”, and statistics, in order to prove that he was the same person who had been formerly convicted of a felony. This Court passed on the question in a companion case, Bean v. State, Okl.Cr., 392 P.2d 753. In that case we held that defendant's prison record was inadmissible to prove a former conviction, and that it was prejudicial to defendant’s cause and was grounds for modification. This Court applies the same rationale in the instant case and hereby modifies said sentence from 20 years to 12 years, and otherwise affirm the judgment and sentence of the lower court.
Modified and affirmed.
BRETT, P. J., and BUSSEY, J., concur.